         Case: 1:18-cv-02431-SO Doc #: 12 Filed: 04/24/19 1 of 1. PageID #: 51



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


STEVEN FRIDLEY                                       Case No. 1:18-cv-02431
         Plaintiff,                                  Judge Solomon Oliver, Jr.
   vs.

THE CITY OF CLEVELAND, et al.,

         Defendants.




                                 JOINT STIPULATION OF DISMISSAL


         Plaintiff Steven Fridley and Defendants City of Cleveland and Calvin Williams hereby

stipulate under Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure that this action be

dismissed with prejudice. Each party shall bear their own attorney fees and costs. The Court may

enter an order accordingly, notice by the Clerk being waived.

THE CHANDRA LAW FIRM, LLC

/s/ Patrick Kabat                                      /s/ Stephen W. Funk
Subodh Chandra (OH Bar No. 0069233)                    Stephen W. Funk (OH Bar No. 0058506)
Patrick Kabat (NY Bar No. 5280730)                     John W. Breig, Jr. (OH Bar No. 0096767)
THE CHANDRA LAW FIRM LLC                               ROETZEL & ANDRESS, LPA
The Chandra Law Building                               222 South Main St., Suite 400
1265 W. 6th St., Suite 400                             Akron, OH 44308
Cleveland, OH 44113-1326                               330.376.2700 Phone
216.578.1700 Phone                                     330.376.4577 Fax
216.578.1800 Fax                                       sfunk@ralaw.com
Subodh.Chandra@ChandraLaw.com                          jbreig@ralaw.com
Patrick.Kabat@ChandraLaw.com

Attorneys for Plaintiff Steven Fridley                 Attorneys for Defendants, the City of
                                                       Cleveland and Calvin Williams




                                             Page 1 of 1
